In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lauria, J.), dated January 19, 1995, which, upon a fact-finding order of the same court (Friedman, J.), dated November 23, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of one year. The appeal brings up for review the fact-finding order dated November 23, 1994.
Ordered that the order of disposition is affirmed, without costs and disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Joseph J., 205 AD2d 777; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable *403doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (cf., CPL 470.15 [5]).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Santucci, J. P., Joy, Krausman and Florio, JJ., concur.